DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed October 23, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 6-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,491,406.  Claims 1, 3, and 6-22 of the instant application are anticipated by patent claims 1-18 in that claims 1-18 of the patent contain all the limitations of claims 1, 3, and 


US Application – 16/661,191
1.    A system, comprising: one or more processors configured to:
determine to set communication with the system to a secure mode; in response to determining to set the communication with the system to the secure mode, set the communication between the system and one or more connected systems to the secure mode, to set the communication to the secure mode comprises causing communication between the system and one or more connected systems to be based at least in part on one or more certificates; and
one or more memories coupled to the one or more processors and 


3.    The system of claim 1, wherein the causing communication between the system and one or more connected systems to be based at least in part on one or more certificates comprises:
updating one or more initialization files of the system or at least one of the one or more connected systems based at least in part on the one or more certificates.

6.    The system of claim 1, wherein the causing communication between the system and one or more connected systems to be based at least in part on one or more certificates comprises:
updating one or more initialization files of the system or at least one of the one or more connected systems based at 
more initialization files based at least in part on the one or more certificates comprises updating the one or more initialization files to indicate a path to at least one of the one or more selected certificates.
7.    The system of claim 1, wherein to set the set the communication between the system and the one or more connected systems to the secure mode further comprises reinitializing one or more of the system and at least one of the one or more connected systems.
8.    The system of claim 7, wherein at least one of the one or more connected systems is reinitialized in response to the communication with the one or more connected system being set to the secure mode.
9.    The system of claim 1, wherein the one or more processors are further 
10.    The system of claim 1, wherein the one or more processors are further configured to detect the one or more connected systems for which to set to the secure mode.
11.    The system of claim 1, wherein to set the communication with the one or more connected systems to the secure mode comprises setting a certificate-based authentication between the system and the one or more connected systems.
12.    The system of claim 1, wherein to set the communication with the one or more connected systems to the secure mode comprises providing at least one of the one or more connected systems with at least one of the one or more certificates.

14.    The system of claim 1, wherein at least one of the one or more connected systems comprise content servers.


15.    The system of claim 1, wherein to set the communication to the secure mode further comprises determine whether the one or more certificates have been received with respect to the system or the one or more connected systems, and to determine the one or more certificates comprises receiving one or more of the one or more certificates.


16.    The system of claim 1, wherein to set the communication to the secure mode further comprises determine whether the one or more certificates have been received with respect to the system or the one or more connected systems, and to determine the one or more certificates comprises generating one or more of the one or more certificates.




17.    The system of claim 1, wherein the one or more processors are further configured to create a trust store.
18.    The system of claim 1, wherein the one or more processors are further configured to create a key store.
19.    The system of claim 1, wherein the one or more processors are further configured to, in response to a determination to set communication with one or more connected systems to 
determine at least one of the one or more connected systems for which to set to the anonymous mode;
update initialization files for the anonymous mode; and
reinitialize local and at least one of the one or more connected systems.
20.    The system of claim 1, wherein the one or more processors are further configured to determine whether at least one of the one or more certificates has been previously created, and in response to a determination that the at least one of the one or more certificates has not been previously created, creating the at least one of the one or more certificates.

21.    A method, comprising:
determining to set communication with the system to a secure mode; and in response to determining to set the 



22.    A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
determining to set communication with the system to a secure mode; and
in response to determining to set the communication with the system to the secure mode, setting the communication 


1.    A system, comprising: one or more processors configured to:
determine to set communication with the system to a secure mode; in response to determining to set the communication with the system to the secure mode,
determine one or more certificates to use for communication with one or more connected systems in connection with the secure mode; and set the communication between the system and the one or more connected systems to the secure mode, comprising updating one or more initialization files of the system or at least one of the one or more connected systems based at least in part on the one or more selected certificates; 
2.    The system of claim 1, wherein the updating the updating one or more
initialization files based at least in part on the one or more selected certificates comprises
updating the one or more initialization files to indicate a path to at least one of the one or more selected certificates.



















3.    The system of claim 1, wherein to set the set the communication between the system and the one or more connected systems to the secure mode further comprises reinitializing one or more of the system and at least one of the one or more connected systems.
4.    The system of claim 3, wherein at least one of the one or more connected
systems is reinitialized in response to the communication with the one or more connected system being set to the secure mode.
5.    The system of claim 1, wherein the one or more processors are further

6.    The system of claim 1, wherein    the one or more processors are further
configured to detect the one or more connected systems for which to set to the secure mode.
7.    The system of claim 1, wherein to set the communication with the one or
more connected systems to the secure mode comprises setting a certificate-based authentication between the system and the one or more connected systems.
8.    The system of claim 1, wherein to set the communication with the one or
more connected systems to the secure mode comprises providing at least one of the one or more connected systems with at least one of the one or more selected certificates.


systems comprise docbrokers.
10. The system of claim 1, wherein one or more of the one or more connected systems comprise content servers.

5.    The system of claim 1, wherein the one or more processors are further
configured to determine whether the one or more certificates have been received for the one or more connected systems.

11.    The system of claim 1, wherein to determine the one or more certificates
comprises receiving one or more of the one or more certificates.

5.    The system of claim 1, wherein the one or more processors are further
determine whether the one or more certificates have been received for the one or more connected systems.

12.   The system of claim 1, wherein to determine the one or more certificates
comprises generating one or more of the one or more certificates.


13. The system of claim 1, wherein the one or more processors are further
configured to create a trust store.
14. The system of claim 1, wherein the one or more processors are further
configured to create a key store.
15. The system of claim 1, wherein the one or more processors are further
configured to, in response to a determination to set communication with one or more connected systems to a 
determine at least one of the one or more connected systems for which to set to the anonymous mode;
update initialization files for the anonymous mode; and
reinitialize local and at least one of the one or more connected systems.
16. The system of claim 1, wherein the one or more processors are further
configured to determine whether at least one of the one or more selected certificates has been previously created, and in response to a determination that the at least one of the one or more selected certificates has not been previously created, creating the at least one of the one or more certificates.
17. A method, comprising:
determining to set communication with the system to a secure mode; and in response to determining to set the 
setting the communication between the system and the one or more connected systems to the secure mode, comprising updating one or more initialization files of the system or at least one of the one or more connected systems based at least in part on the one or more selected certificates.
18. A computer program product, the computer program product being
embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
determining to set communication with the system to a secure mode; and in response to determining to set the communication with the system to the secure mode, determining one or more 
setting the communication between the system and the one or more connected systems to the secure mode, comprising updating one or more initialization files of the system or at least one of the one or more connected systems based at least in part on the one or more selected certificates.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-12, 15-16 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20130290706 granted to Socky et al.
Regarding claim 1, Socky meets the claimed limitations as follows:
“A system, comprising:
one or more processors configured to:
determine to set communication with one or more connected systems to a secure mode;” see paragraph [0027] (.. . a request for the controllers to enter a secure mode .
“in response to determining to set the communication with the system to the secure mode, set the communication between the system and one or more connected systems to the secure mode, to set the communication to the secure mode comprises causing communication between the system and one or more connected systems to be based at least in part on one or more certificates;” see paragraphs [0028]-[0029] (.. . The controllers may enter a secure mode of operation. . .)
“and one or more memories coupled to the one or more processors and configured to provide the one or more processors with instructions.” see Figure 2, elements 43, 54, 56, 60, 62.



Regarding claim 3, Socky meets the claimed limitations as follows:
“The system of claim 1, wherein the causing communication between the system and one or more connected systems to be based at least in part on one or more certificates comprises: updating one or more initialization files of the system or at least one of the one or more connected systems based at least in part on the one or more certificates.” see paragraphs [0018]; [0031] and [0032].
Regarding claim 6, Socky meets the claimed limitations as follows:
“The system of claim 1, wherein the causing communication between the system and one or more connected systems to be based at least in part on one or more certificates comprises: updating one or more initialization files of the system or at least one of the one or more connected systems based at least in part on the one or more certificates, the updating the one or more initialization files based at least in part on the one or more certificates comprises updating the one or more initialization files to indicate a path to at least one of the one or more selected certificates.” see paragraphs [0018]; and [0030]-[0032].
Regarding claim 7, Socky meets the claimed limitations as follows:

Regarding claim 8, Socky meets the claimed limitations as follows:
“The system of claim 7, wherein at least one of the one or more connected systems is reinitialized in response to the communication with the one or more connected system being set to the secure mode.” see paragraphs [0018]; and [0030]-[0032].
Regarding claim 9, Socky meets the claimed limitations as follows:
“The system of claim 1, wherein the one or more processors are further configured to determine whether the one or more certificates have been received for the one or more connected systems.” see paragraph [0032].
Regarding claim 10, Socky meets the claimed limitations as follows:
“The system of claim 1, wherein the one or more processors are further configured to detect the one or more connected systems for which to set to the secure mode.” see paragraph [0018].
Regarding claim 11, Socky meets the claimed limitations as follows:
“The system of claim 1, wherein to set the communication with the one or more connected systems to the secure mode comprises setting a certificate-based authentication between the system and the one or more connected systems.” see paragraphs [0014] and [0030].
Regarding claim 12, Socky meets the claimed limitations as follows:

Regarding claim 15, Socky meets the claimed limitations as follows:
“The system of claim 1, wherein to set the communication to the secure mode further comprises determine whether the one or more certificates have been received with respect to the system or the one or more connected systems, and to determine the one or more certificates comprises receiving one or more of the one or more certificates.” see paragraphs [0027]-[0032].
Regarding claim 16, Socky meets the claimed limitations as follows:
“The system of claim 1, wherein to set the communication to the secure mode further comprises determine whether the one or more certificates have been received with respect to the system or the one or more connected systems, and to determine the one or more certificates comprises generating one or more of the one or more certificates.” see paragraphs [0027]-[0032].
Regarding claim 20, Socky meets the claimed limitations as follows:
“The system of claim 1, wherein the one or more processors are further configured to determine whether at least one of the one or more certificates has been previously created, and in response to a determination that the at least one of the one or more certificates has not been previously created, creating the at least one of the one or more certificates.” see paragraph [0030] (.. . controllers may request that the security authority revokes its certificates, so these certificates may not be reused. As a 

Claim 21 is a method claim that is substantially equivalent to system claim 1. Therefore, claim 21 is rejected by a similar rationale.

Claim 22 is a computer program product claim that is substantially equivalent to system claim 1. Therefore, claim 22 is rejected by a similar rationale.

Allowable Subject Matter
Claims 2, and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the cited prior art fails to specifically teach the system of claim 1, wherein the one or more processors are further configured to: determine whether the one or more certificates have been received with respect to the
system or the one or more connected systems, and in response to determining that the one or more certificates have not been received, creating the one or more certificates.
With respect to claim 4, the cited prior art fails to specifically teach the system of claim 1, wherein if the communication between the system and one or more connected systems to the secure mode is not operating according to the secure 
With respect to claim 5, the cited prior art fails to specifically teach the system of claim 4, wherein the SSL are anonymous SSL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437